COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Marc Staff v. Colorado County, Texas Sheriff R. H. “Curly” Wied, in
                          his official & individual capacity

Appellate case number:    01-14-00323-CV

Trial court case number: 23,211

Trial court:              2nd 25th District Court of Colorado County

Date motion filed:        September 3, 2015

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually      Acting for the Court

Panel consists of: Justices Keyes, Huddle, and Lloyd


Date: October 15, 2015